In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-1160
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                  v.

MELVIN D. VAN ALLEN, JR.,
                                               Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 05 CR 914—David H. Coar, Judge.
                          ____________
    ARGUED NOVEMBER 26, 2007—DECIDED APRIL 29, 2008
                          ____________


  Before BAUER, ROVNER and WOOD, Circuit Judges.
  BAUER, Circuit Judge. Melvin Van Allen was convicted
of a series of financial crimes involving the structuring
of currency transactions and the concealment of assets in
a bankruptcy proceeding, in violation of 18 U.S.C. §§ 152(1)
and (2) and 31 U.S.C. §§ 5324(a)(3) and (d)(2). On appeal,
Van Allen challenges the sufficiency of the evidence
supporting the convictions on several counts, an eviden-
tiary ruling by the district court, and two of the jury
instructions. For the following reasons, we affirm Van
Allen’s conviction.
2                                             No. 07-1160

                     I. Background
   Van Allen, erstwhile mayor of the Village of Justice,
Illinois, made a living in the used auto parts business,
purchasing parts from junkyards and reselling then to
auto rebuilders. Van Allen ran the unincorporated opera-
tion with the help of his three sons, Melvin III, Zachary,
and Joshua. In running the business, Van Allen main-
tained several bank accounts. The primary account used
in Van Allen’s transactions was with Archer Bank in
Chicago, and was in the name of Van Allen and his wife
“doing business as Treyzack Trailers.” The Van Allens
also had joint accounts at TCF National Bank and
Bridgeview Bank and Trust.
  Between 2002 and 2004, Van Allen wrote more than 3,000
checks on the Archer account. Most of the checks were
made out to himself, though several were made out to
his wife or one of his three sons. All of the checks
were cashed, mostly at a currency exchange which would
charge a processing fee. This business practice stemmed
(or so Van Allen claimed) from the nature of the used
auto parts business: Van Allen‘s suppliers dealt exclu-
sively in cash, and Van Allen would write checks that
he expected to be sufficient to cover each day’s purchase
of parts. Van Allen’s customers, on the other hand, paid
primarily by check. Instead of depositing these checks
directly into the Archer account, the Van Allens would
cash the checks at the currency exchange and then deposit
the cash into the account, so that the cash would be
immediately available. As Van Allen would explain to an
F.B.I. agent, he engaged in these somewhat circuitous
practices in order to “avoid the aggravation” of filing
extra paperwork.
  Notably, though checks written by Van Allen between
2002 and 2004 totaled over $5.8 million, none of the 3,000
No. 07-1160                                               3

checks exceeded $10,000. At the same time that Van Allen
wrote and cashed these checks, he made hundreds of
cash deposits into the Archer account, also conspicuously
under the $10,000 amount. In 2003 and the first half of
2004, the Van Allen family made 1,148 separate cash
deposits totaling over $5.5 million into the Archer account,
and all but three of these deposits were in amounts under
$10,000. The amount of money involved in these transac-
tions tracked the federal law that requires banks and
currency exchanges to report currency transactions over
$10,000 to the IRS; structuring transactions to evade
this requirement violates federal law.
  Though the Van Allens moved millions of dollars in cash
through the auto parts business, by mid-2003, the Van
Allens encountered significant financial difficulties. On
August 9, 2003, the Van Allens met with Christine
Piesiecki, an attorney, to discuss the possibility of one or
both of the Van Allens entering into bankruptcy. The Van
Allens presented several documents to Piesiecki and
disclosed information regarding their business troubles
and financial instability—though Piesiecki and the Van
Allens disagree as to the nature and extent of those dis-
closures.
  On January 10, 2004, Van Allen informed Piesiecki that
he had decided to file for bankruptcy. Piesiecki prepared
the bankruptcy petition and schedules, which Van Allen
reviewed, certified, and signed. Piesiecki filed the peti-
tion and schedules on January 28, 2004.
  Van Allen’s bankruptcy petition omitted some key
facts about his financial status. The bankruptcy schedules
failed to disclose several of his assets, including his
ownership interest in his home, the Bridgeview account,
and the TCF account. He also failed to disclose that he
4                                              No. 07-1160

operated the auto parts business in the two years leading
up to the bankruptcy filing, or that he obtained any
income from the business.
   After filing for bankruptcy, Van Allen attended a
statutorily-required meeting of the creditors on May 10,
2004. With the bankruptcy trustee presiding, Van Allen
stated under oath that he did not own his home and that
he had listed all of his assets in his bankruptcy petition.
Both statements were false. In reliance on these state-
ments and the bankruptcy petition, the bankruptcy trustee
filed a report that allowed Van Allen to discharge all of
his credit card debt.
  Van Allen was charged with four bankruptcy-related
offenses, including three counts of concealment of assets
under 18 U.S.C. § 152(1) and one count of making
false statements to a trustee during a trustee meeting
under 18 U.S.C. § 152(2). Van Allen was also charged
with twenty-eight counts of illegal structuring, including
twenty-five counts of structuring cash deposits at Archer
Bank (Counts Five through Twenty-Nine) and three
counts of structuring currency transactions at the cur-
rency exchanges (Counts Thirty through Thirty-Three),
all in violation of 31 U.S.C. §§ 5324(a)(3) and (d)(2). A
jury convicted Van Allen on all counts, and he was sen-
tenced to thirty-six months’ imprisonment and two
years’ supervised release.


                     II. Discussion
  Van Allen raises several issues on appeal: (1) that the
government failed to present evidence sufficient to con-
vict Van Allen on the structuring counts; (2) that the
government failed to present evidence sufficient to con-
No. 07-1160                                                 5

vict Van Allen on one of the bankruptcy-related counts;
(3) that the district court erred in denying an advice-of-
counsel jury instruction; (4) that the jury was improperly
instructed on what constitutes “concealment” for the
concealment of assets in a bankruptcy proceedings
count; and (5) that the district court erred in excluding
evidence showing that the banks actually filed trans-
action reports for several of allegedly evasive currency
transactions. We address each issue in turn.


  A. Sufficiency of Evidence of Illegal Structuring
  Van Allen argues that the government failed to present
sufficient evidence with respect to Counts Five through
Twenty-Nine for illegal structuring. Normally, “when a
defendant challenges his conviction based on the suffi-
ciency of the evidence, we ask only whether, when
viewed in the light most favorable to the Government,
the evidence was sufficient ‘to allow a rational trier of fact
to find all of the essential elements of an offense beyond
a reasonable doubt.’ ” United States v. Whitlow, 381 F.3d
679, 684-85 (7th Cir. 2004) (quoting United States v. Owens,
301 F.3d 521, 528 (7th Cir. 2002)). However, because Van
Allen did not move for acquittal either at the close of
evidence or in a post-trial motion, he failed to preserve
this issue for review, and we review for plain error. Id. at
685. Under the plain error standard, the party asserting
the error must establish (1) that there was in fact an error;
(2) that the error was plain; and (3) that the error “affects
substantial rights.” United States v. Jumah, 493 F.3d 868,
875 (7th Cir. 2007) (quoting United States v. Olano, 507 U.S.
725, 732-34, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993)). We
will not exercise our discretion to consider the error
unless it “seriously affect[s] the fairness, integrity or
6                                               No. 07-1160

public reputation of judicial proceedings.” Id. (quoting
Olano, 507 U.S. at 732, 113 S.Ct. 1770) (internal quotation
marks omitted). Under this “most demanding standard,
reversal is warranted only if the record is devoid of
evidence pointing to guilt, or if the evidence on a key
element was so tenuous that a conviction would be
shocking.” United States v. Beaver, 515 F.3d 730, 741-42 (7th
Cir. 2008) (internal quotations and citation omitted).
Ultimately, Van Allen can prevail only if failing to re-
verse results in “a manifest miscarriage of justice.” Id.
at 741.
  Under regulations promulgated by the Treasury De-
partment, banks and currency exchanges must file a
report with the IRS every time a customer makes a “de-
posit, withdrawal, exchange of currency or other pay-
ment or transfer . . . which involves a transaction in
currency of more than $10,000.” 31 C.F.R. § 103.22(b)(1).
This report is known as a Currency Transaction Report
(“CTR”). Federal law makes it illegal for any person to “for
the purposes evading the reporting requirements . . .
structure or assist in structuring, or attempt to assist in
structuring, any transaction with one or more domestic
financial institutions.” 31 U.S.C. § 5324(a)(3). The Treasury
regulations describe what constitutes “structuring”:
    [A] person structures a transaction if that person . . .
    conducts or attempts to conduct one or more trans-
    actions in currency, in any amount, at one or more
    financial institutions, on one or more days, in any
    manner, for the purpose of evading the reporting
    requirements under section 103.22 of this part. “In any
    manner” includes, but is not limited to, the breaking
    down of a single sum of currency exceeding $10,000
    into smaller sums, including sums at or below $10,000,
No. 07-1160                                                7

    or the conduct of a transaction, or series of currency
    transactions, including transactions at or below
    $10,000. The transaction or transactions need not
    exceed the $10,000 reporting threshold at any single
    financial institution on any single day in order to
    constitute structuring within the meaning of this
    definition.
31 C.F.R. § 103.11(gg). In order to sustain a conviction
under 31 U.S.C. § 5324, we have held that the govern-
ment must prove “only that a defendant had knowledge
of the reporting requirements and acted to avoid them.”
United States v. Cassano, 372 F.3d 868, 878 (7th Cir. 2004)
(quoting United States v. Jackson, 983 F.2d 757, 767 (7th
Cir. 1993)), vacated on other grounds, 543 U.S. 1109,
125 S.Ct. 1018, 160 L.Ed.2d 1037 (2005) (citing United States
v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d
621 (2005)).
  Van Allen was not charged with every currency trans-
action he made between 2002 and 2004. Each of Counts
Five through Twenty-Nine detailed a group of cash
deposits totaling over $10,000 with no single deposit
exceeding $10,000, all occurring on a single day. For
example, in Count Twenty-Four, Van Allen was
charged with making four separate cash deposits totaling
$25,795, each under $10,000, at three separate bank
branches. The government used the other transactions as
circumstantial evidence supporting the overall theory
that Van Allen engaged in illegal structuring.
  The record contains sufficient direct and circumstantial
evidence to support the jury’s finding that Van Allen
structured his business transactions with the intent of
evading the reporting requirements. The evidence
showed that Van Allen withdrew and deposited massive
8                                                No. 07-1160

sums of money, all under $10,000, all allegedly in further-
ance of his auto parts business, and all without reporting
any business income on his tax return or bankruptcy
petition. The sheer volume of the transactions almost
compels the conclusion reached by the jury. See Cassano,
372 F.3d at 879 (“[I]t is unlikely, to the point of absurdity,
that it was pure coincidence that all [of the fifty-one]
checks cashed by [the defendant] were in denomina-
tions under $10,000.”). The jury rejected Van Allen’s
argument that the nature of the auto parts business
required him to engage in the pattern of withdrawals
and deposits of sub-$10,000 amounts. The jury most likely
did so by considering the irrational and inefficient nature
of the transactions; Van Allen paid almost $100,000 in
check-cashing fees at one of the currency exchanges. The
fact that Van Allen was willing to sacrifice efficiency and
convenience and paying the exorbitant transaction fees by
going to separate banks in the same day to make almost
identical deposits supports the inference that he knew
of and intended to avoid the reporting requirements. See
United States v. MacPherson, 424 F.3d 183, 191-92 (2d Cir.
2005). Taken as a whole, the evidence supports Van Allen’s
conviction, and certainly does not add up to “a mani-
fest miscarriage of justice.”
  Van Allen further argues that the government failed
to meet its burden because the evidence does not amount
to the definition of “structuring.” Primarily relying on
United States v. Davenport, 929 F.2d 1169 (7th Cir. 1991),
Van Allen argues that the only method of proving struc-
turing is to demonstrate that a defendant held a unitary
cash hoard over $10,000 and then broke it up to deposit in
amounts under $10,000. Because the government never
proved that Van Allen specifically split up a $10,000-plus
No. 07-1160                                                9

cash hoard into smaller amounts, Van Allen argues, his
conviction was in error. Van Allen’s misapplies our
precedent. In Davenport, we upheld a conviction for
structuring where the defendant made ten cash deposits,
each under $10,000. We observed that the intent of the
statute was to prevent individuals from evading the
reporting requirement “by breaking their cash hoard into
enough separate deposits to avoid activating the require-
ment.” Id. at 1173. We did not hold, as Van Allen intimates,
that this was the only method of proving structuring—
indeed, we further defined “structuring” as “altering the
form of a transaction in order to avoid activating the bank’s
duty to file a currency transaction report.” Id. This defini-
tion meshes well with that in the Treasury regulation (31
C.F.R. § 103.11(gg)) and accurately describes Van Allen’s
activities in this case.
   We acknowledge the issue raised by Van Allen con-
cerning the implications of 31 U.S.C. § 5324(a)(3) for cer-
tain types of businesses. Small enterprises dealing primar-
ily in cash and seeking to avoid an illegal structuring
charge could theoretically be forced to maintain large
amounts of cash on hand until meeting the $10,000 thresh-
old. We would be more sympathetic to this argument had
Van Allen cashed only a small handful of sub-$10,000
checks, or pointed to the unique nature of the auto parts
business that, for whatever reason, necessitated transac-
tions under $10,000. But Van Allen moved over $5 million
over the course of a year and a half in amounts almost
exclusively under $10,000, and proved nothing specific
about his business that suggested a legitimate business
purpose for those transactions. The fear raised, in this
case at least, rings a bit hollow.
10                                              No. 07-1160

  B. Sufficiency of Evidence of Concealment of Busi-
     ness
   Van Allen next argues that his conviction on Count Three
(concealment of business) should be overturned because
the government failed to show that his “interest in his
unincorporated business” was property belonging to
the bankruptcy estate or that his “interest” was not other-
wise disclosed in the bankruptcy schedules. As with the
illegal structuring count, because this is an argument
raised for the first time on appeal, we review for plain
error and will reverse only if failing to do so results in
“a manifest miscarriage of justice.” Beaver, 515 F.3d at 741.
   Count Three of the indictment charged Van Allen with
violating 18 U.S.C. § 152(1) by “knowingly and fraudu-
lently conceal[ing] from creditors and the United States
Trustee property belonging to the defendant’s bankruptcy
estate, specifically, defendant’s interest in an unincorpo-
rated automobile parts business.” Section 152(1) makes
it a crime to “knowingly and fraudulently conceal[ ] . . . in
connection with a case under title 11, from creditors or
the United States Trustee, any property belonging to the
estate of a debtor.” The government presented ample
evidence to convict Van Allen of this charge. In his bank-
ruptcy petition, Van Allen was required to disclose the
description, location, and current market value of his
interest in any “unincorporated business”; to this query,
Van Allen responded, “none.” Van Allen was further
required to disclose regular income and expenses from
the operation of a business; again, Van Allen listed noth-
ing. In the petition’s Statement of Financial Affairs,
Van Allen was required to list the gross amount of income
from the operation of the debtor’s business—defining
“business” as including sole proprietorships—and Van
Allen failed to make any such disclosures.
No. 07-1160                                                11

  Van Allen argues that his automobile parts business
was not “property,” as the business was a “sole proprietor-
ship” that did not have an independent legal status
requiring disclosure. He contends that because federal
courts look to state law to determine what kind of “prop-
erty” an estate possesses, and that because under Illinois
law “a sole proprietorship has no legal identity sepa-
rate from that of the individual who owns it,” he did not
technically conceal any property. The logical result of
Van Allen’s argument would be that a sole proprietor-
ship need not disclose any property related to the business
in a bankruptcy proceeding, simply because of the legal
status of the entity. But this cannot be the case, given the
broad scope of the bankruptcy code’s definition of “prop-
erty of the estate.” 11 U.S.C. § 541(a)(1) and (a)(6) (stating
that “property” includes “all legal and equitable inter-
ests of the debtor in property” and “[p]roceeds, product,
offspring, rents, or profits of or from property of the
estate”); In re Yonikus, 974 F.2d 901, 904-05 (7th Cir. 1992)
(“The legislative history of § 541(a) in both the House and
Senate provides, “The scope of this paragraph is broad. It
includes all kinds of property, including tangible or
intangible property. . . .”). As a general rule, “[d]ebtors
have an absolute duty to report whatever interests they
hold in property, even if they believe their assets are
worthless or are unavailable to the bankruptcy estate.”
Yonikus, 974 F.2d at 904. Even if Van Allen believed his
interest in his auto parts business was unavailable to the
bankruptcy estate because a sole proprietorship did not
constitute “property” under Illinois or federal law, con-
sidering the broad scope of the definition, he never-
theless had a duty to report it.
  In any case, we need not delve too deeply into whether
or not the sole proprietorship constituted a separate
corporate form for the purposes of this statute, as the
12                                              No. 07-1160

evidence overwhelmingly showed that Van Allen did
everything he could in the course of filing bankruptcy to
conceal the fact that he was an auto parts businessman.
Nowhere in the bankruptcy petition did Van Allen come
close to mentioning that he was depositing and with-
drawing hundreds of thousands of dollars through the
Archer account in connection with his business. Even the
balance that he reported in the bankruptcy petition for
the Archer account—$100—was understated by thousands
of dollars. Moreover, as the government noted, Van Allen
had previously claimed that Treyzack Trailers was
worth $150,000 on a mortgage loan application. The fact
that Van Allen valued his business when seeking a
loan but chose not to value his business when it was in
his best interest not to do so further points to Van Allen’s
efforts to conceal his operation.
   Van Allen also argues that his conviction should be
vacated because any interest in his business was fully
disclosed in other portions of the bankruptcy schedules.
We disagree, and reject Van Allen’s contention that debtors
are allowed to “net out” any value he had in his business.
Van Allen was required to disclose the regular income
and expenses from the operation of his business. In
choosing not to do so, or in choosing to conceal that
income by incorporating it by reference in his other
listed assets, Van Allen violated the law. We find nothing
in the record that “seriously affect[s] the fairness, integ-
rity or public reputation of judicial proceedings.” The
record amply supports Van Allen conviction.


  C. Advice-of-Counsel Jury Instruction
 The first three counts of the indictment charged Van
Allen with concealment of assets in a bankruptcy. Van
No. 07-1160                                                 13

Allen sought an advice-of-counsel instruction, arguing that
he made full disclosures to his bankruptcy attorney,
Piesiecki, and that her failure to list the bank accounts
and the auto parts business constituted legal advice upon
which he relied. The district court declined to give the
instruction, citing the lack of evidence that Piesiecki
actually instructed Van Allen not to list the assets and
the business.
  We review a district court’s “decision not to instruct
on a theory of defense de novo.” United States v. Millet,
510 F.3d 668, 675 (7th Cir. 2007). A defendant in a crim-
inal case is entitled to have the jury consider any theory
of defense that is supported by the law and that has
some foundation in the evidence, however tenuous. United
States v. Al-Shahin, 474 F.3d 941, 947 (7th Cir. 2007) (quot-
ing United States v. Briscoe, 896 F.2d 1476, 1512 (7th Cir.
1990)). An instruction on a defendant’s theory of defense
may only be given to the jury if: (1) the instruction pro-
vides a correct statement of the law; (2) the theory
of defense is supported by the evidence; (3) the theory of
the defense is not part of the government’s charge; and
(4) the failure to include the instruction would deprive
the defendant of a fair trial. Millet, 510 F.3d at 675 (quoting
Al-Shahin, 474 F.3d at 947).
   “Advice of counsel is not a free-standing defense, though
a lawyer’s fully informed opinion that certain conduct
is lawful (followed by conduct strictly in compliance
with that opinion) can negate the mental state required
for some crimes, including fraud.” United States v. Roti,
484 F.3d 934, 935 (7th Cir. 2007). In order for this theory
to be supported by the evidence, a defendant must estab-
lish the following elements:
14                                               No. 07-1160

     (1) before taking action, (2) he in good faith sought the
     advice of an attorney whom he considered competent,
     (3) for the purpose of securing advice on the lawful-
     ness of his possible future conduct, (4) and made a
     full and accurate report to his attorney of all material
     facts which the defendant knew, (5) and acted strictly
     in accordance with the advice of his attorney who
     had been given a full report.
Al-Shahin, 474 F.3d at 947-48.
  At trial, Van Allen produced evidence suggesting that
Piesiecki knew of (or should have known of) his business
and the bank accounts at issue. Mrs. Van Allen testified
that at the August 9, 2003 meeting, Van Allen told
Piesiecki that he was operating his auto parts business,
though it was not profitable enough to stave off the
creditors. She further testified that Van Allen gave
Piesiecki documents referencing all of their bank accounts,
including those ultimately omitted from Van Allen’s
bankruptcy petition. Piesiecki contradicted this testimony.
She testified that Van Allen told her that he had ceased
operating his auto parts business after September 11,
2001, and that his only current source of income was
from the Village of Justice. Piesiecki also testified that the
Van Allens represented that of the two disputed accounts,
one account was in Mrs. Van Allen’s name only, and the
other account was in the name of Mrs. Van Allen and her
daughter.
  In either version of the facts, a key piece of evidence is
missing. Van Allen did not show that Piesiecki advised
him to omit assets or his business from the bankruptcy
petition. More to the point, Piesiecki specifically testified
that she never advised Van Allen to do so. Van Allen
could not have “acted strictly in accordance with the
No. 07-1160                                                15

advice of his attorney” because Van Allen did not produce
evidence suggesting that his attorney advised him to act
in any particular way. The district court correctly con-
cluded that the core of the advice-of-counsel instruction—
advice of counsel—was lacking, and that therefore the
evidence did not support Van Allen’s theory of the case.
Without evidence supporting Van Allen’s theory on
advice of counsel, no instruction was warranted.


  D. Concealment of Home Jury Instruction
  Van Allen argues that his conviction on Count One
(concealment of his interest in his home) should be over-
turned because it was based on an inadequate theory of
concealment. At trial, the government introduced evid-
ence that Van Allen concealed his home by, among
other things, failing to disclose his interest in a trust that
held title to the house. The government also introduced,
through a representative of the Bridgeview Bank & Trust
company, evidence regarding the trust itself, including
an incident that occurred after Van Allen was indicted.
In January or February of 2006, Van Allen apparently
contacted a Bridgeview official and attempted to correct
a “mistake” in the trust—namely, that the trust should
have been set up in the name of his wife, and not him. The
government used this evidence as further support of the
concealment charge.
  The district court instructed the jury regarding the
elements of the crime of concealment. The court defined
“concealment” as “means to withhold information re-
quired by law to be made known.” The court elaborated on
the meaning: “[s]ince the offense of concealment is a
continuing one, the acts of concealing may have begun
16                                               No. 07-1160

before as well as after the bankruptcy offense.” This
definition followed that outlined in the Seventh Circuit
Pattern Criminal Federal Jury Instructions for 18 U.S.C.
§ 152 (defining “concealment”).
  Van Allen contends that the government argued, and the
instructions reflect, two separate theories of conceal-
ment, the second of which was legally dubious. He
asserts that the jury was lead to believe that they could
have convicted Van Allen by either (1) his failure to list his
home in his bankruptcy schedules; or (2) his attempt to
correct the mistake with Bridgeview Bank & Trust. The
attempt in this second theory, he argues, cannot serve as
an independent basis for a conviction on Count One.
He points to Griffin v. United States, 502 U.S. 46, 59-60,
112 S.Ct. 466, 116 L.Ed.2d 371 (1991) and Tenner v. Gilmore,
184 F.3d 608, 611 (7th Cir. 1999), for the proposition that
a verdict must be set aside if it is impossible to tell which
of two grounds—one sound, one flawed—a jury selected.
See Griffin, 502 U.S. at 52, 112 S.Ct. at 470 (quoting Yates
v. United States, 354 U.S. 298, 312, 77 S.Ct. 1064, 1073,
1 L.Ed.2d 1356 (1957), overruled on other grounds by Burks
v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1
(1978)).
   Van Allen misapplies these cases. Assuming arguendo
that Van Allen could not be convicted on the basis of
the conversation with the Bridgeview official alone,
Van Allen does not establish that this theory ever reached
the jury. The district court never instructed the jury that
it could rely on the Bridgeview Bank incident as an inde-
pendent basis for the conviction, nor did the government
argue that theory to the jury. Rather, the jury was properly
instructed that the offense of concealment was a continuing
offense, meaning that it could consider actions taken by
No. 07-1160                                                17

Van Allen after he filed for bankruptcy (including the
Bridgeview Bank incident) as further support of the
concealment count. Because the jury was instructed on one
legal theory—and not one adequate and another inade-
quate theory—we affirm Van Allen’s conviction on Count
One.


  E. Relevance of Filing CTRs
  Finally, Van Allen argues that the district court errone-
ously excluded on relevance grounds the fact that Archer
Bank actually filed CTRs. He argues that the struc-
turing counts—Counts Five through Thirty-Two—should
be reversed accordingly. On several occasions, the Archer
Bank filed CTRs on a day in which Van Allen made
several deposits totaling $10,000, even though no single
deposit exceeded $10,000. Prior to trial, the govern-
ment moved in limine to exclude evidence that Archer
Bank filed the reports as a result of Van Allen’s cash
deposits. The government argued that the filing of CTRs
would have no relevance with regard to Van Allen’s
guilt or innocence of the structuring charges. The district
court agreed, and held that whether or not the bank
actually filed the CTRs had no bearing on Van Allen’s
knowledge and intent.
  Van Allen argues that the CTRs were relevant to the
jury’s consideration of both his knowledge of the bank
reporting requirements and his intent to avoid those
requirements. We review evidentiary rulings for an abuse
of discretion. United States v. Savage, 505 F.3d 754, 760 (7th
Cir. 2007). “Because we give great deference to the trial
judge’s evidentiary rulings, we will not reverse unless the
record contains no evidence upon which the trial judge
18                                              No. 07-1160

rationally could have based his decision.” Id. (citing
United States v. Gajo, 290 F.3d 922, 926 (7th Cir. 2002)).
Evidence is relevant and therefore admissible if it has “any
tendency to make the existence of any fact that is of
consequence to the determination of the action more
probable or less probable than it would be without the
evidence.” Fed. R. Evid. 401 and 402.
  We fail to see the logical connection between the fact
of Archer Bank’s filing of CTRs and Van Allen’s guilt or
innocence. The actions of Archer Bank following
Van Allen’s various deposits and withdrawals do not
demonstrate anything material about Van Allen’s state
of mind. At most, the filing of CTRs may have indicated
something about the knowledge of officials at Archer
Bank; but such knowledge would not make it more or
less likely that Van Allen knew of the reporting require-
ments or acted to avoid them. Whether or not Van Allen
actually fooled Archer Bank has no bearing on the sub-
stantive violation under 31 U.S.C. § 5324(a). See Cassano,
372 F.3d at 878 (holding that the government must show
“only that a defendant had knowledge of the reporting
requirements and acted to avoid them”). The multiple
cases cited by Van Allen for the proposition that a jury may
consider the consequences of a defendant’s actions as
circumstantial evidence of the defendant’s intent—see, e.g.,
United States v. Sloan, 492 F.3d 884, 891 (7th Cir. 2007);
United States v. Stephens, 421 F.3d 503, 509 (7th Cir.
2005)—only suggest that a court may allow such evidence
before the jury, and not that the exclusion of such evid-
ence is an abuse of discretion.
 The government presented ample evidence that
Van Allen acted to avoid the reporting requirements.
Regarding his intent to do so, the government offered
No. 07-1160                                           19

adequate circumstantial evidence, primarily in the form
of the inefficiency of Van Allen’s business practices and
the statements made to an FBI agent regarding the
“aggravation” of filing extra paperwork. Accordingly,
we do not find that excluding the CTRs was inconsistent
with substantial justice.


                    III. Conclusion
  For the foregoing reasons, we AFFIRM Van Allen’s con-
viction and sentence.




                  USCA-02-C-0072—4-29-08